          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 1 of 10
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATEFILED: l/,1/,7



 OSTROLENK FABER LLP,

                             Plaintiff,
                                                               No. 18-CV-1533 (RA)
                        V.

                                                     MEMORANDUM OPINION & ORDER
 PAUL J. LAGASSEY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Ostrolenk Faber LLP commenced this action against Defendant Lagassey, who is

appearing pro se, asserting claims for fraud, unjust enrichment, and related quasi-contractual

claims. Before the Court is Ostrolenk's motion for default judgment and Lagassey's motion to

vacate the Clerk of Court's entry of default. For the following reasons, Ostrolenk's motion is

denied and Lagassey' s motion is granted.

       I. Procedural Background

       Ostrolenk filed a Complaint against Lagassey on February 20, 2018, and timely served him

with a Summons and Complaint on February 27, 2018. Dkts. 1, 7. Lagassey's response to the

Complaint was due March 30, 2018. On May 7, 2018, the Clerk of Court entered a certificate of

default against Lagassey. Dkt. 15. On September 12, 2018, Ostrolenk moved for a default

judgment against Lagassey. Dkt. 20. The Court subsequently ordered that Lagassey show cause

at a hearing on January 8, 2019, why a default judgment should not be entered. Dkt. 30. The day

before the order to show cause hearing, the Court received a letter from Lagassey dated January 4,

2019. Dkt. 35. In the letter, Lagassey indicated his intent to be heard in this action and requested

that the Court set aside the Clerk of Court's entry of default for good cause, pursuant to Fed. R.
           Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 2 of 10



Civ. P. 55(c). Although the letter was not filed as a motion with a supporting memorandum and

affidavit, pursuant to Local Civil Rule 7.1, in light ofLagassey's prose status, the Court accepted

the letter as a motion to vacate the entry of default and adjourned the order to show cause hearing

sine die. The Court instructed Ostrolenk that, to the extent it sought to oppose Lagassey' s request

to vacate the entry of default, it should file a letter in opposition, which it did on January 15, 2019.

Ostrolenk filed a supplemental letter thereafter, reiterating its arguments as to why Lagassey's

request to vacate the entry of default should be denied, to which Lagassey responded on May 20,

2019.

        II. Legal Standard

        Federal Rule of Civil Procedure 55(c) provides that "[t]he court may set aside an entry of

default for good cause." "Rule 55(c) does not define 'good cause,' but the Second Circuit has

instructed district courts 'to consider three criteria in deciding a Rule 55(c) motion: (1) whether

the default was willful; (2) whether setting aside the default would prejudice the party for whom

default was awarded; and (3) whether the moving party has presented a meritorious defense."'

Murray Eng'g, P.C. v. Windermere Properties LLC, No. 12 Civ. 0052(JPO), 2013 WL 1809637,

at *3 (S.D.N.Y. Apr.30, 2013) (quoting Peterson v. Syracuse Police Dep 't, 467 F. App'x 31, 33

(2d Cir. 2012)).

        "It is well established that default judgments are disfavored." Pecarsky v. Galaxiworld. com

Ltd., 249 F.3d 167, 174 (2d Cir. 2001). And "because defaults are generally disfavored and are

reserved for rare occasions, when doubt exists as to whether a default should be granted or vacated,

the doubt should be resolved in favor of the defaulting party." Enron Oil Corp. v. Diakuhara, 10

F.3d 90, 96 (2d Cir. 1993). Put another way, good cause "should be construed liberally." Id.




                                                    2
          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 3 of 10



       III. Discussion

       Ostrolenk argues that Lagassey's motion to vacate the entry of default should be denied

primarily on the grounds that his default was willful. Although Lagassey indisputably defaulted

and Ostrolenk presents a compelling argument regarding Lagassey' s willfulness, the Court

nonetheless finds that Lagassey has established good cause to set aside the entry of default.

       A. Prejudice to Plaintiff

       "Prejudice to the nondefaulting party is 'the single most persuasive reason for denying a

Rule 55(c) motion."' Murray, 2013 WL 1809637, at *5 (quoting l0A Charles Allen Wright, Arthur

R. Miller & Mary Kay Kane, Federal Practice and Procedure§ 2699 (3d ed.2010)). On this issue,

Ostrolenk' s sole argument appears to be that it "would be prejudiced if it had to arbitrate its claims

against [Lagassey's business] entities," because if Lagassey "were to file for arbitration now

against Ostrolenk, he would have delayed almost a year from Ostrolenk's filing the complaint[.]"

Defs Jan. 15, 2019 Ltr. at 6. When considering a Rule 55(c) motion, however, "it is well

established that delay alone is not a sufficient basis for establishing prejudice." Fischer v. Forrest,

2014 WL 2717937, at *4 (S.D.N.Y. June 16, 2014). Rather, it must be shown that delay "will

result in the loss of evidence, create increased difficulties of discovery, or provide greater

opportunity for fraud and collusion." Murray, 2013 WL 1809637, at *5. Ostrolenk has made no

such showing.

        B. Meritorious Defenses

        The question of whether the defaulting party has a meritorious defense is answered "not by

whether there is a likelihood that [the defense] will carry the day, but whether the evidence

submitted, if proven at trial, would constitute a complete defense." Enron, 10 F.3d at 98. Having

reviewed Lagassey's arguments in his Rule 55(c) motion in support of the defenses he intends to



                                                   3
             Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 4 of 10



assert in this case, the Court finds that Lagassey has proffered meritorious legal defenses to one or

more of Ostrolenk's claims, including that the retainer agreements between the relevant business

entities mandate that Ostrolenk's claims here be arbitrated. This defense, along with others

Lagassey intends to raise, may ultimately fail, but they are sufficient to support a denial of the

entry of default at this early stage of the litigation.

        C. Willfulness

        Lastly, a finding of willfulness is appropriate where "there is evidence of bad faith" or the

default arose from "egregious or deliberate conduct." Holland v. James, No. 05-CV-5346, 2008

WL 3884354, at *2 (S.D.N.Y. Aug. 21, 2008) (quoting Am. Alliance Ins. Co., Ltd. v. Eagle Ins.

Co., 92 F.3d 57, 60-61 (2d Cir.1996)). "Even gross negligence does not lead to a finding of

willfulness." Fischer v. Forrest, No. 14 Civ. 1307(PAE), 2014 WL 2717937, at *3 (S.D.N.Y. June

16, 2014).

        Ostrolenk contends that Lagassey' s default was willful because Lagassey waited until the

day before the Court's order to show cause hearing to appear. In support of this argument,

Ostrolenk cites Chudomel v. Dynamic Recovery Servs., in which the Court found the defendant's

default to be willful because it did not appear until the final date for filing its opposition to the

plaintiffs default judgment motion. No. 12-CV-05365 (NGG)(RLM), 2013 WL 5970613, at *4

(E.D.N.Y. Nov. 8, 2013). In Chudomel, however, the defendant's opposition to plaintiffs motion

for default was "silent as to why defendant failed to respond to the complaint or to appear," which

the Court found to be significant in deeming the default willful. Id. By contrast, Lagassey has

declared, under penalty of perjury, that he did not appear in this case earlier because he had been

suffering from mental health issues in connection with his mother's death in addition to serious

physical health issues. See Defs Jan. 4, 2019 Ltr. at 2. Ostrolenk does not appear to contest the



                                                     4
           Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 5 of 10



veracity of these assertions, noting only that Lagassey is a sophisticated businessman with prior

litigation experience and access to attorneys. Where, as here, "there is a factual dispute regarding

willfulness, the court should resolve it in favor of the party moving to set aside the default."

Pennacchio v. Powers, No. 05 CV 985 RRM RML, 2010 WL 3767141, at *1 (E.D.N.Y. Aug. 9,

2010) (citing Enron, 10 F.3d at 98), report and recommendation adopted, No. 05-CV-0985 RRM

RML, 2010 WL 3744052 (E.D.N.Y. Sept. 20, 2010). Accepting Lagassey's sworn statements as

true, the Court finds that, on balance, Lagassey has established good cause to vacate the entry of

default. See HICA Educ. Loan Corp. v. Feintuch, No. 12-CV-5243 ADS, 2013 WL 1898997, at

*4 (E.D.N.Y. May 7, 2013) (concluding that defendant's default was not willful where he

expressed "that he intended to answer," but was "distracted" by his daughter's serious medical

issues and the passing of his father).

                                          CONCLUSION

         For the foregoing reasons, Lagassey' s motion to vacate the Clerk of Court's entry of default

is GRANTED and Ostrolenk's motion for default judgment is DENIED. The Clerk of Court is

directed to terminate the motion pending at Dkt. 20. No later than July 1, 2019 Lagassey shall file

his anticipated motion to dismiss or otherwise respond to the Complaint. IfLagassey wishes to file

his response on the Court's Electronic Case Filing (ECF) system, he may submit a motion for

permission for electronic case filing, a copy of which is enclosed. Also enclosed is a copy of the

Court's Special Rules & Practices in Civil Pro Se Cases which Lagassey is directed to consult with

respect to communications with Chambers and other matters. The Clerk of Court is directed to

mail a copy of this Order to Defendant. SO ORDERED.



Dated:      June 10, 2019
            New York, New York
                                                    United States District Judge

                                                   5
               Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 6 of 10



                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK




    Write the full name of each plaintiff or petitioner.           No. _ _CV_ _ _ _ __
                             -against-
                                                               MOTION FOR PERMISSION FOR
                                                                ELECTRONIC CASE FILING



    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
("e-filing") in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court's Electronic Case Filing Rules & Instructions, available at
        http://nysd.uscourts.gov/ecf filing.php, and agree to abide by them.

    2. I completed the Court's CM/ECF introduction course 1 on

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

          •     a computer with internet access and a word processor

                 type of computer I will be using:

1   You may register for the course on the Court's website: http://nysd.uscourts.gov/ecf training.php.


SONY Rev: 10/4/18
          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 7 of 10




          type of word processor I will be using:

    •     an e-mail account (on a daily basis) to receive notifications from the Court and
          notices from the e-filing system

    •     a scanner to convert documents that are only in paper format into electronic
          files

           scanning equipment I will be using:

    •     a PDF reader and a PDF writer to convert word-processing documents into
          PDF format, the only electronic format in which documents can be e-filed

           version of PDF reader and writer that I will be using:



    •     a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.



Dated                                               Signature




Name




Address                                   City                       State    Zip Code




Telephone Number                                    E-mail Address




                                             2
          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 8 of 10




                                                                                     January 4, 2016

                      SPECIAL RULES & PRACTICES IN CIVIL PRO SE CASES
                       RONNIE ABRAMS, UNITED STATES DISTRICT JUDGE


Pro Se Office
United States District Court
Southern District of New York
500 Pearl Street, Room 200
New York, New York 10007
(212) 805-0175

1. Communications

   A. By a Pro Se Party. All communications with the Court by a pro se patty must be sent to the
      Pro Se Intake Unit located at 500 Pearl Street, Rm. 200, New York, NY 10007. No
      documents or Court filings should be sent directly to Chambers. Copies of correspondence
      between a pro se party and opposing parties shall not be sent to the Court.

   B. By Parties Represented by Counsel. Communications with the Court by a represented
      patty shall be governed by Judge Abrams' Individual Rules and Practices in Civil Cases,
      available at http://nysd.uscourts.gov/iudge/Abrams. Such communications must be
      accompanied by an Affidavit of Service affirming that the pro se party was served with a
      copy of the communication.

    C. Requests for Adjournments or Extensions of Time. All requests for adjournments or
       extensions of time must be made in writing and must state: (1) the original date(s); (2) the
       number of previous requests for adjournments or extensions; (3) whether these previous
       requests were granted or denied; and (4) whether the adversary consents and, if not, the
       reasons given by the adversary for refusing to consent. If the requested adjournment or
       extension affects any other scheduled dates, a represented party must submit a proposed
       Revised Scheduling Order. A pro se party may, but is not required to, submit a proposed
       Revised Scheduling Order. Requests for extensions of deadlines regarding a matter that has
       been referred to a Magistrate Judge shall be directed to that assigned Magistrate Judge.
       Absent an emergency, any request for adjournment of a court conference shall be made at
       least 48 hours prior to the scheduled appearance. Requests for extensions ordinarily will be
       denied if made after the expiration of the original deadline.

2. Filing of Papers

    A. By a Pro Se Party. All papers to be filed with the Court by a prose party, along with any
       courtesy copies of those papers, must be sent to the Pro Se Intake Office. Unless the Court
       orders othe1wise, all communications with the Court will be docketed upon receipt and such
       docketing shall constitute service on any user of the ECF system. If any other party is not a
       user of the ECF system, the pro se party must send copies of any filing to the party and
       include proof of service affirming that he or she has done so.

    B. ECF Filing by Pro Se Parties. Any non-incarcerated prose party who wishes to participate
       in electronic case filing ("ECF") must file a Motion for Permission for Electronic Case
          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 9 of 10




       Filing, available in the Pro Se Intake Unit or at http://nysd.uscourts.gov/file/forms/motion-
       for-permission-for-electronic-case-filing-for-pro-se-cases.

   C. Consent to Electronic Service for Pro Se Parties. Any non-incarcerated prose party who
      wishes to receive documents in their case electronically (by e-mail) instead of by regnlar mail
      may consent to electronic service by filing a Pro Se (Non-Prisoner) Consent & Registration
      Form to Receive Documents Electronically, available in the Pro Se Intake Unit or at
      http://nysd. uscourts. gov/fil e/f01ms/consent-to-electronic-service-for-pro-se-cases.

   D. By Parties Represented by Counsel. Except for cases in which a prose patty has received
       permission to pa1ticipate in electronic case filing or has consented to electronic se1vice,
       Counsel in pro se cases must serve a pro se party with a paper copy of any document that is
       filed electronically and file with the Comt separate proof of service. Submissions filed
       without proof that the pro se party was served will not be considered.

3. Discovery. All requests for discove1y must be sent to counsel for the opposing patty. Discovery
   requests must not be sent to the Court.

4. Motions

   A. Filing and Service. Unless otherwise ordered by the Court, papers filed in opposition to a
       motion must be served and filed within four weeks of service of the motion papers, and reply
       papers, if any, must be served and filed within two weeks of receipt of opposition papers.

   B. Courtesy Copy. All motion papers should include one courtesy copy. All comtesy copies
       shall be clearly marked as such.

   C. Oral Argument. The Court will determine whether argument will be heard and, if so, will
       advise the patties of the argument date.

   D. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on the
      pleadings, or a motion for summa1y judgment must provide the prose patty with a copy of
       the notices required under Local Civil Rules 12.1 or 56.2.

5. Initial Case Management Conference. The Court will generally schedule an initial case
   management conference within four months of the filing of the Complaint. An incarcerated party
   who may not be able to attend this or other conferences may be able to participate by telephone
   or video conference.

6. Trial Documents

   A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of the
      completion of discovery, a prose party shall file a concise, written Pretrial Statement. This
       Statement need take no patticular fmm, but it must contain the following: ( 1) a statement of
       the facts the pro se party hopes to prove at trial; (2) a list of all documents or other physical
       objects that the prose party plans to put into evidence at trial; and (3) a list of the names and
       addresses of all witnesses the pro se party intends to have testify at trial. The Statement must

                                                  2
          Case 1:18-cv-01533-RA Document 40 Filed 06/11/19 Page 10 of 10




       be sworn by the pro se party to be trne and accurate based on the facts known by the pro se
       patty. The pro se patty shall file an 01iginal of this Statement with the Pro Se Office and an
       Affidavit of Service or other statement affirming that the pro se patty sent a copy to all other
       parties or their counsel if they are represented. Two weeks after service of the pro se party's
       Statement, counsel for any represented patty must file and serve a similar Statement
       containing the same information.

   B. Other Pretrial Filings. At the time of filing the Pretrial Statement, any parties represented
      by counsel must also submit, if the case is to be tiied before only a judge without a jmy,
      proposed findings of fact and conclusions of law, or, if it will be tried before a jury, proposed
      voir dire questions and jury instructions. The prose patty may also file either proposed
      findings of fact and conclusions of law or proposed voir dire questions and jmy instrnctions,
      but is not required to do so.

If you have any questions about these rules and practices, please contact the Pro Se Office at(212)
805-0175.




                                                  3
